UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6152



RALPH E. PERRY,

                                              Plaintiff - Appellant,

          versus


J. L. GOWAN, Medical Director; CARLO MURPHY,
G.R.C.C.   Medical   Director;   GREENSVILLE
CORRECTIONAL CENTER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cv-00543-REP)


Submitted: March 23, 2006                     Decided: March 31, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph E. Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ralph E. Perry seeks to appeal the district court’s order

adopting the recommendation of the magistrate judge and dismissing

Perry’s 42 U.S.C. § 1983 (2000) complaint and amended complaint for

failure to state a claim upon which relief can be granted.            See 28

U.S.C. § 1915A(b)(1) (2000).       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See Perry v. Gowan, No. 3:05-cv-00543-REP

(E.D. Va. Jan. 12, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -